RIDGELY, Justice,
dissenting:
I respectfully dissent. Under Superior Court Criminal Rule 29(a)15 there is only one ground for the entry of a judgment of acquittal, namely that “the evidence is insufficient to sustain a conviction.” 16 Smul-len testified at trial that he conspired with Washington and Burroughs to rob A.T. Smullen explained that Washington was acting as a look-out during the robbery. Specifically, Washington was “[o]n the other side, make sure nobody was coming.” A.T. acknowledged the presence of a third man on the bridge. No juror was required to accept as accurate her belief that only two men were in the alley. According to Smullen, the third man was Washington who was acting as the look-out. “When a defendant challenges the sufficiency of the evidence to support a conviction, we review the evidence to determine whether a rational trier of fact, considering the evidence in the light most favorable to the prosecution, could find the essential elements of the offense beyond a reasonable doubt.”17 Smullen’s testimony satisfies this test. A rational trier of fact could conclude that Washington was both a co-conspirator and an accomplice to the robbery.18
The Majority holds that an “irreconcilable conflict” requiring a judgment of acquittal arises where: i) there is a conflict in the State’s evidence; ii) the only evidence of the defendant’s guilt is the uncorroborated testimony of one or more accomplices; and iii) the inconsistencies are material to a finding of guilt. Applying this test will take from the jury cases that are well within the jury’s capability to decide without speculation.
The necessary predicate of an irreconcilable conflict that requires a judgment of acquittal as a matter of law due to inconsistencies is so rare that one state has defined it under the doctrine of “destructive contradictions.”19 According to the *381Missouri Supreme Court, “when the state’s evidence is inherently incredible, self-destructive or opposed to known physical facts it will not be sufficient to permit a jury to find the defendant guilty beyond a reasonable doubt.”20 This doctrine is very limited. A defendant is not entitled to an acquittal simply because the testimony, even of accomplices, is conflicting. As the Missouri Supreme Court explained: I find Missouri’s articulation of this doctrine persuasive, useful, and consistent with the purpose of the irreconcilable conflict rule in Bland. Only when the “testimony is so inherently incredible, self-destructive or opposed to known physical facts on a vital point or element” should the case be removed from the capable hands of the jury. The doctrine does not apply to inconsistencies between the testimony of one witness and another witness at trial.22 Resolution of such a conflict is for the jury to resolve.
A defendant is not entitled to a judgment of acquittal because of discrepancies or conflicts in the testimony of the state’s witnesses. Conflicts in the evidence, the determination of the credibility of the witnesses and the weight to be given their testimony are within the peculiar province of the jury. The fact that a witness’ testimony may to some extent be contradictory does not prevent its constituting substantial evidence. Inconsistencies in testimony are questions for jury resolution. The testimony of a single witness may be considered sufficient although the testimony may be inconsistent.21
“It has long been our law that the jury is the sole judge of the credibility of the witnesses and responsible for resolving conflicts in the testimony23 The conflicts in this case were reconcilable by deciding whether Smullen was credible.24 The Superior Court correctly recognized that if the jury believed Smullen, it could find Washington guilty beyond a reasonable doubt. By viewing the evidence in the light most favorable to the State, as our law requires when considering a motion for judgment of acquittal, the Superior *382Court did not err when it denied Washington’s motion. Here, the State’s evidence was not inherently incredible, self-destructive or opposed to known physical facts. Accordingly, the doctrine of “destructive contradictions” would not apply. Because a rational trier of fact could find Washington guilty as an accomplice based upon Smullen’s testimony, I would affirm the judgment of the Superior Court.

. "... The Court on motion of a defendant or of its own motion shall order the entry of judgment of acquittal of one or more offenses charged in the indictment or information after the evidence on either side is closed if the evidence is insufficient to sustain a conviction of such offense or offenses


. Super. Ct. Crim. R. 29(a); United States v. Cohen, 301 F.3d 152, 159 (3rd Cir.2002); Wright & Henning, 2A Fed. Prac. & Proc. Crim. § 466 (4th Ed. 2009).


. Poon v. State, 880 A.2d 236, 238 (Del.2005); Seward v. State, 723 A.2d 365 (Del.1999); Monroe v. State, 652 A.2d 560, 563 (Del.1995); Robertson v. State, 596 A.2d 1345, 1355 (Del.1991).


. See 11 Del. C. § 271.


. State v. Newberry, 605 S.W.2d 117, 121 (Mo.1980).


. Id.


. Id. (citations omitted). Nor do all inconsistencies in testimony rise to the level of "destructive contradictions.” See State v. McGee, 284 S.W.3d 690 (Mo.Ct.App.2009). The doctrine has no application "to contradictions between the victim's trial testimony and prior out-of-court statements, to contradictions as to collateral matters, or to inconsistencies not sufficient to make the testimony inherently self-destructive.” State v. Paulson, 220 S.W.3d 828, 833 (Mo.Ct.App.2007) (quoting State v. Cole, 148 S.W.3d 896, 902 (Mo.Ct.App.2004)). The doctrine does not apply to inconsistencies between the testimony of one witness and another witness at trial. See State v. Johnson, 182 S.W.3d 667, 672 (Mo.Ct.App.2005) (citing State v. Case, 140 S.W.3d 80, 92 (Mo.Ct.App.2004)). The doctrine is applicable when a witness’ testimony is "marred by rampant inconsistencies and contradictions.” State v. Case, 140 S.W.3d at 92.


. State v. Johnson, 182 S.W.3d at 672.


. Tyre v. State, 412 A.2d 326, 330 (Del.1980) (emphasis added) (citing State v. Matushefske, 215 A.2d 443, 448-49 (Del.Super.1965); State v. Adams, 65 A. 510, 512 (Del.Ct.O. & T.1906)).


. Compare Ward v. State (1991 WL 181476 (Del. Sept. 9, 1991)). In Ward an accomplice to a robbery confessed to the police following her arrest, thereby implicating her two co-conspirators. At trial, the accomplice recanted her confession and denied any knowledge of the relevant events. In upholding the convictions of the two co-conspirators, we held;
[t]he jury could reasonably have found that Sims' in-court testimony was false and her prior out-of-court testimony was, in fact, the truth. With proper cautionary instructions, a jury may ground a guilty verdict solely on the testimony of an accomplice, even if such testimony is not corroborated. (Id., at *2).